DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Burglary in the Second Degree, imposed on June 10, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Joseph Engel of the Montana Defender Project for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Peter G. Meloy.